Citation Nr: 1532879	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  09-24 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.  He is in receipt of a Bronze Star Medal and Purple Heart, which denote his participation in combat.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, which granted service connection for PTSD and assigned a 10 percent disability rating effective February 12, 2007.  The RO in Detroit, Michigan, currently has jurisdiction of the claim.  

The rating assigned for PTSD was subsequently increased to 30 percent, also effective February 12, 2007, in a May 2009 rating decision issued by the Detroit RO.  Despite the increased rating granted, the Veteran's appeal remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in December 2009.  A transcript is of record.  The Board remanded the claim in February 2011 for additional development.  The claim has been returned to the Board for appellate review.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  


FINDING OF FACT

The Veteran's PTSD has caused occupational and social impairment with reduced reliability and productivity throughout the appeal period. 


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent, and not higher, for service-connected PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence necessary to substantiate the claim and the division of responsibilities in obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, the Veteran is disagreeing with the rating assigned after service connection has been granted and an initial disability rating and effective date have been assigned.  Thus the service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, to include VA treatment records, afforded the Veteran appropriate examinations to determine the severity of his disability, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  There was also substantial compliance with the Board's February 2011 remand as a contemporaneous VA examination was conducted.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Increased Rating

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection for PTSD was originally established in the October 2007 rating decision that is the subject of this appeal.  A 10 percent rating was assigned for this disability pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, effective February 12, 2007.  The rating was increased to 30 percent, also effective February 12, 2007, in a May 2009 rating decision.  

The Veteran contends that he is entitled to an increased initial rating for his PTSD because it affects him every day in his relationships, with sleep, to include having nightmares, and causes him to dwell on unpleasant things he would rather forget.  See February 2008 VA Form 21-4138.  In his June 2009 VA Form 9, the Veteran asserted that he should be evaluated as 50 percent disabling because of panic attacks, impairment of short and long term memory, an inability to maintain social relationships (three marriages), and horrible memories of dead comrades.  In December 2009, the Veteran testified to the following problems as a result of his PTSD: only working sporadically; not having any true friends other than his dogs (who he loved equal to his wife); panic attacks approximately two to three times a week; impaired memory; not getting along with people; loss of temper/over reacting, especially in traffic jams; avoidance (of crowds, traffic, windows, doors and other rooms); being argumentative; sitting away from children and with his back to the wall so he can see what is happening on the infrequent occasions he goes out to eat; hypervigilance (locking doors at night; double checking that his wife has locked them); keeping the lights on outside his house in case intruders come so he could defend himself and they would not sneak up on him; impaired sleep (in one hour increments in a chair rather than a bed); nightmares; flashbacks; three DUIs; and a rocky relationship with his third wife.  The Veteran also testified that he had not received any treatment for PTSD, though he had undergone court ordered treatment following a DIU many years prior.  

The Board notes at this juncture that in a January 2012 VA Form 21-4138, it was reported that the Veteran had been receiving treatment at the VA Medical Center in Detroit.  Records from this facility were subsequently obtained and are located in the Veteran's electronic files.  The Board has reviewed this evidence in its totality and finds that although the Veteran has received VA treatment related to several medical conditions, he has not received any mental health treatment from VA.  That being said, the only medical evidence of record in this cases consists of two VA examination reports, which will be discussed in greater detail below.  

Pursuant to the General Rating Formula for Mental Disorders, a 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014). 

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation contemplates occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.  Id. 

Lastly, a 100 percent evaluation is warranted where there is total occupational and social impairment, due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or name.  Id. 

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b). 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994) (DSM-IV).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

The Veteran underwent a VA initial evaluation for PTSD examination in August 2007.  The examiner reported reviewing the claims folder prior to the examination and indicated that an inquiry of the VA electronic medical record database returned no documentation of treatment of the Veteran in the VA healthcare system.  In pertinent part, the Veteran reported working full-time for the United States Postal Service, where he had been employed since 1984, though he was contemplating retirement.  He denied difficulty on the job.  The Veteran also reported he had been married three times and divorced twice.  He was estranged from his only daughter but was helping his current wife raise her two youngest (out of four) children.  The Veteran denied a history of drug use and characterized his present pattern of alcohol consumption as daily, typically beer.  In the past 30 years, his longest period of abstinence from alcohol had been two years following a hospitalization in 1989 for rehabilitation.  The Veteran did not self-identify as alcohol dependent and had never been admitted to a hospital for psychiatric treatment or for a formal outpatient treatment program.  The Veteran did participate in the Bamboo Rap for about 18 months in 1984 and 1985.  He denied being prescribed psychoactive medication or sleep aids.  

The August 2007 VA examiner reported that the Veteran presented himself as casually dressed and neatly groomed.  He had a neatly trimmed, full-face beard and was alert, fully oriented, and cooperative.  His speech was fluent and goal directed and the rate, flow and intensity were within normal limits.  The content of the Veteran's verbalization reflected logical thought processes, intact critical judgment, limited insight, and grossly unimpaired memory.  The Veteran was neither thought disordered nor delusional, and he denied auditory and visual hallucinations.  The Veteran's mood was bland and his affect was constricted.  He reported episodic suicidal thoughts, without plan or intent, but denied a history of suicide attempts.  He endorsed marked irritability and outbursts of anger, though he noted he was less likely to fight or brawl than was the case when he was younger (he had done 30 days in jail on an assault charge and 45 days of weekends on a similar charge).  The Veteran indicated that tender/caring feelings are profoundly alien to him and that his wife had repeatedly accused him of not having a heart.  

At the time of the August 2007 VA examination, the Veteran reported that he had consistently avoided reminders of his combat experiences; nonetheless, he indicated that no day passes that he does not think about some aspect of Vietnam.  While these thoughts and associated feelings intruded upon consciousness without identifiable antecedent, the Veteran identified humid/rainy weather as an environmental trigger that always induced uninvited memories.  He also noted the spontaneous recurrence of "the smell of death."  The Veteran stated that he had approached life in a day at a time manner and upon reflection, noted he was surprised to have attained his 63rd birthday.  The Veteran characterized a sleep pattern disrupted by delayed onset and frequent night awakenings.  Typically, upon awakening, he rises and roams about the house or tries to watch television to induce sleep.  Attained hours of sleep ranged from less than one to a maximum of four hours per night.  The Veteran did not typically recall the content of his dreams, but described awakening two or three times per week in a state of apprehension and physiologic arousal.  The Veteran was independent in all activities of daily living.  In addition to a full-time job, he did ornamental ironwork as a sideline.  In addition to deriving pleasure from the work, it supplemented his income.  Hunting, fishing and home remodeling filled out his free time.  Axis I diagnoses of chronic, combat related PTSD and history of alcohol abuse were made and a GAF score of 55 was assigned.  The examiner indicated that the Veteran's present symptom severity level was moderate and impairment in social and occupational functioning due to psychiatric symptoms was mild to moderate.  

The Veteran underwent a VA review examination for PTSD pursuant to the Board's February 2011 remand in March 2011, at which time his claims folder and medical records were reviewed.  The examiner indicated that there was no current treatment for a mental disorder.  In pertinent part, the Veteran reported that he was still married to his third wife, with whom he had no children.  He had had no contact with his only daughter since she was five.  The Veteran indicated that he was isolated and had a stepson he got along with, but that he did not do much otherwise.  He reported that he hunted and fished when he could, did wood shop if he felt up to it, and used to drink a lot but had not since December 2010.  The Veteran denied having friends and indicated that medical issues limited him.  Psychiatric examination revealed that the Veteran was clean, neatly groomed, and appropriately and casually dressed.  His speech was spontaneous and mumbled but psychomotor activity was unremarkable.  His attitude towards the examiner was cooperative, friendly, relaxed and attentive.  Affect was blunted and mood was anxious and dysphoric.  Attention disturbances in the form of being easily distracted and of short attention span were noted.  The Veteran was unable to do serial sevens but was able to spell a word forward and backwards.  He was oriented to person, time and place.  Thought process was noted to have overabundance of ideas and circumstantiality.  Thought content was noted to have suicidal and paranoid ideation.  There were no delusions and the Veteran understood the outcome of his behavior.  Intelligence was below average and sleep impairment was noted in the form of poor onset (may take up to one to two hours) and poor maintenance (due to pain, dreams of hunting and of mutilated deer, waking up anxious (the Veteran felt this reoccurring dream represented his hear and combat experience and he noted he woke up in an anxious and uncomfortable state)).  There were no hallucinations or inappropriate behavior.  The Veteran did not interpret proverbs appropriately, but denied obsessive/ritualistic behavior, panic attacks, and homicidal thoughts.  He indicated that he thought often about suicide, but had never attempted it and had no plan.  Impulse control was fair, there were no episodes of violence, and the Veteran was able to maintain minimum personal hygiene.  The Veteran's remote, recent and immediate memory were all noted to be mildly impaired and the examiner indicated that he forgot to get the things he was going for and made lists.  

The March 2011 examiner noted the following PTSD symptoms: persistent re-experiencing the traumatic event; persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness; and persistent symptoms of increased arousal.  The symptoms were noted to be chronic with frequency of a few times a day, severity at a level six on a scale of 10, and duration of a few minutes.  The examiner reported that the Veteran did not endorse any increase in frequency, severity or duration in his PTSD symptoms since his last examination.  The examiner also reported that the Veteran had recurrent and intrusive distressing recollections of the event, including images, thoughts or perceptions; recurrent distressing dreams of the event; intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event; and physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  The examiner also noted that the Veteran made efforts to avoid activities, places, or people that arouse recollections of the trauma; had markedly diminished interest or participation in significant activities; had feelings of detachment or estrangement from others; had a restricted range of affect; and had a sense of a foreshortened future.  The Veteran was also noted to have difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, and an exaggerated startle response.  It was noted that the Veteran had retired in 2009 based on eligibility due to age or duration of work.  Axis I diagnoses of PTSD and alcohol abuse were made and a GAF score of 55 was assigned.  The examiner assigned a GAF range of 51-60, representing moderate symptoms, over the past two years.  The examiner reported that the Veteran's reported PTSD symptoms from his last examination had had a negative impact on his global functioning and quality of life.  The examiner also reported that the Veteran's PTSD symptoms resulted in deficiencies in judgment (not focusing on his priorities in life), thinking (increased cognitive impairment), family relations (isolation and emotional withdrawal), and mood (labile and moody).  

The evidence of record supports the assignment of an initial rating of 50 percent for PTSD throughout the entire appeal period.  As an initial matter, the Board notes that both VA examiners assigned a GAF score of 55, which reflects moderate symptoms or moderate difficulty in social, occupational, or school functioning.  See DSM-IV; see also VA examination reports.  When taken in conjunction with the subjective symptoms reported by the Veteran, to include impaired relationships; numbness; impaired sleep; nightmares; panic attacks; impaired memory; irritability; isolation; hypervigilance; flashbacks; and impaired temper/anger, the Board finds that these symptoms approximate the criteria for the assignment of a 50 percent rating throughout the entire appeal period.  See id.  

The Board does not find that a rating in excess of 50 percent for PTSD is warranted, as the evidence of record does not more nearly approximate the criteria for the next higher, or 70 percent, rating, at any time during the appeal period.  The Board acknowledges that the Veteran has reported suicidal and paranoid ideation and that the February 2011 VA examiner determined that impulse control was only fair.  See VA examination reports.  The Board also acknowledges that the Veteran has reported estrangement from his only child, a rocky relationship with his third wife, and having no friends.  Id.  He is not, however, unable to establish and maintain effective relationships, as he has consistently reported being married and at the time of the February 2011 VA examination, the Veteran reported getting along with one of his stepsons.  Id.  

Moreover, there is no evidence of such symptoms as obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation, or difficulty in adapting to stressful circumstances (including work or a worklike setting).  The Board acknowledges that the Veteran has not worked since 2009.  It was noted during the February 2011 VA examination, however, that he had retired from the U.S. Postal Service (where he had been employed since 1984, as reported at the time of the August 2007 VA examination) based on eligibility due to age or duration of work.  The Board also acknowledges the Veteran's reports of not having tender/caring feelings and the objective evidence of limited insight, mumbled speech, impaired mood (noted to be bland; anxious; and dysphoric), impaired affect (noted to be constricted and blunted); impaired attention (noted to be of short span and easily distracted), impaired thought process (noted to have overabundance of ideas and circumstantiality), and impaired thought content (paranoid ideation).  There is no indication, however, from either the subjective reports or objective evidence of record, that the Veteran has not been able to perform activities of daily living or routine activities.  Rather, the August 2007 VA examiner specifically noted that the Veteran was independent in all activities of daily living and that he was casually dressed, neatly groomed, and had a neatly trimmed full-face beard; and the February 2011 VA examiner reported that the Veteran was clean, neatly groomed, and appropriate and casually dressed.  For all these reasons, a rating in excess of 50 percent for PTSD is not warranted at any time during the appellate period.  The Board finds that the Veteran does not have occupational and social impairment with deficiencies in most areas. 

Extraschedular Consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment. 38 C.F.R. § 3.321(a), (b) (2014).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's PTSD symptoms cause impairment in occupational and social functioning, but such impairment is contemplated by the rating criteria and the Board finds that the rating criteria reasonably describe the Veteran's disability.  Referral for consideration of an extraschedular rating is, therefore, not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

An initial rating of 50 percent, and not higher, for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits. 



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


